           Case 18-40159-reg        Doc 36       Filed 10/08/18   Page 1 of 1



                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF INDIANA
                             LAFAYETTE DIVISION

IN RE:                                       )
ALAN GARTH SNOW JR.                          )        CASE NO. 18-40159
                                             )        CHAPTER 13
       DEBTORS                               )

      AGREED IMMATERIAL MODIFICATION TO CHAPTER 13 PLAN

       Come now the Debtors, by counsel, Brad A. Woolley, and the Chapter 13 Trustee,
David A. Rosenthal, and file the following agreed immaterial modification to the
Debtors’ Chapter 13 Plan:

       1. In order to cure the Debtor’s plan payment default of $3,175, Debtor shall
          increase the monthly plan payment by $300.00 a month $2,177.00 for 12
          months starting October 23, 2018 and then lower his payment back to the
          $1,877.00 for the remainder of the plan term.

       2. All other terms and conditions of the plan shall remain in full force and effect.

Date: October 8, 2018


/s/ Brad A. Woolley                          /s/ David A. Rosenthal
Brad A. Woolley, Attorney at Law             David A. Rosenthal, Chapter 13 Trustee

                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the attached document was sent by the ECF
Electronic Noticing service or by First-Class United States Mail, postage prepaid on this
8th day of October 2018 to those parties listed below.


Dated: October 8, 2018                       /s/ Brad A Woolley_______________
                                             Brad A. Woolley, Attorney for Debtors
                                             103 E. Broadway
                                             Monticello, IN 47960
                                             (574) 583-6411


U S Trustee, One Michiana Sq, Rm 555, 100 E Wayne Street, South Bend, IN 46601
Chapter 13 Trustee, David A. Rosenthal, PO Box 505, Lafayette, IN 47902
